                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          NORTHSTAR ALARM SERVICES, LLC,                            MEMORANDUM DECISION
                                                                    AND ORDER DENYING
                                     Plaintiff,                     SUMMARY JUDGMENT MOTION
                                                                    WITHOUT PREJUDICE
          v.
                                                                    Case No. 2:17-cv-01097-DN
          ALDER HOME PROTECTION, d/b/a
          ALDER HOLDINGS, LLC,                                      District Judge David Nuffer

                                     Defendant.


                 Plaintiff NorthStar Alarm Services LLC (“NorthStar”) filed a Motion for Summary

      Judgment (the “MSJ”) 1 against Defendant Alder Home Protection (“Alder”). In response, Alder

      requested an extension of time to conduct discovery under Fed. R. Civ. P. 56(d). 2 This request

      was granted, and the deadline for Alder to file an amended response to the MSJ was set for

      December 12, 2018. 3 At the parties’ request, this deadline was extended through June 28, 2019. 4

      At the parties’ later request, this deadline was then “stayed.” 5 And now the parties are again

      asking to extend this deadline—this time through September 15, 2020. 6




      1
       Docket no. 27 (“MSJ”), filed August 31, 2018; see Appendix of Evidence Supporting Plaintiff’s Motion for
      Summary Judgment, docket no. 28, filed August 31, 2018; Memorandum Opposing Motion for Summary Judgment,
      docket no. 45, filed October 12, 2018; NorthStar’s Reply Memorandum in Support of Motion for Summary
      Judgment, docket no. 50, filed October 26, 2018.
      2
          Defendant’s Rule 56(d) Motion, docket no. 36, filed September 28, 2018.
      3
       Order Granting Defendant’s Rule 56(d) Motion, docket no. 61, filed December 4, 2018; see Docket Text Order
      Vacating Order Granting Defendant’s Rule 56(d) Motion, docket no. 64, filed December 5, 2018.
      4
        Docket Text Order Granting Joint Motion for Extension of Time to File Amended Response to NorthStar’s Motion
      for Summary Judgment, docket no. 67, filed December 13, 2018.
      5
          See Order Staying Case Deadlines, docket no. 77, filed May 1, 2019.
      6
          Stipulated Motion for Entry of Discovery Plan, docket no. 79, filed July 8, 2019.




elm
           Based on a thorough review of the MSJ, the memoranda submitted in connection with it,

the parties’ repeated requests for additional time to conduct discovery in connection with it, and

the existing record in this case, 7 it is apparent that the MSJ is premature and will, at the close of

fact discovery, likely need to be entirely revamped to address, among other things, the nature of

NorthStar’s relationship and dealings with MX Security LLC. Although the nature of NorthStar’s

relationship and dealings with MX Security is material to all of Alder’s claims against NorthStar,

the MSJ does not adequately address this issue. Therefore, for good cause appearing,

           IT IS HEREBY ORDERED that the MSJ 8 is DENIED without prejudice, pending the

completion of all fact discovery in this case, in accordance with Fed. R. Civ. P. 56(d)(1).

           Signed July 11, 2019.
                                                      BY THE COURT:



                                                      David Nuffer
                                                      United States District Judge




7
  See, e.g., Declaration of Jason Hull in Support of Defendant’s Rule 56(d) Motion, at 12, docket no. 36, filed
September 28, 2018 (setting forth specified reasons why Alder cannot present facts essential to justify its opposition
to the MSJ without additional discovery); Memorandum Decision and Order Denying Motion to Dismiss
Counterclaim, docket no. 68, filed January 9, 2019 (discussing issues regarding the nature of NorthStar’s
relationship and dealings with MX Security); Memorandum Decision and Order Denying MX Security’s Motion to
Dismiss, docket no. 78, filed June 24, 2019 (same).
8
    Docket no. 27, filed August 31, 2018.



                                                                                                                     2
